Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 1 of 8 PagelD #: 4
)

p

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA

 

STEPHEN P. LANGLOIS

PLEA AGREEMENT
Pursuant to Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure,
the United States and Defendant, STEPHEN P. LANGLOIS, have reached the following
agreement:
1. Defendant's Obligations.

a. Defendant will waive presentation of this matter to a grand jury and
consent to the filing of an Information which charges defendant with Possession of Child
Pornography, in violation of 18 U.S.C. § 2252(a)(4). Defendant agrees that Defendant
will plead guilty to said Information. Defendant further agrees that the time between
the filing of this plea agreement and the scheduled date for the change of plea is
excludable under the Speedy Trial Act, 18 U.S.C. § 3161.

b. Defendant agrees to recommend that the Court impose a sentence of 42
months imprisonment for the offense of conviction. Defendant agrees that a sentence of
42 months imprisonment is necessary to reflect the seriousness of the offense, to promote
respect for the law, to provide just punishment, to afford adequate deterrence, and to

protect the public. Defendant agrees that a sentence of less than 42 months

1
Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 2 of 8 PagelD#: 5

imprisonment is not sufficient to achieve the objectives of 18 U.S.C. § 3553, Defendant is
free to recommend any combination of supervised release, fines, and restitution that he
deems appropriate.

c. Defendant further agrees:

(i) to forfeit all interests in any asset that constitutes an
instrumentality of Defendant's offense.

(ii) to waive all interest in any such asset in any administrative or
judicial forfeiture proceeding, whether criminal or civil, federal or state. Defendant
agrees to consent to the entry of orders of forfeiture for such property and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing,
and incorporation of the forfeiture in the judgment.

(iii) to take all steps as requested by the United States to pass clear
title to forfeitable assets to the United States, and to testify truthfully in any judicial
forfeiture proceeding.

2. Government's Obligations. In exchange for Defendant's pleas of guilty:
a. The government agrees to recommend that the Court impose a sentence
of 42 months imprisonment for the offense of conviction. The government agrees that a
sentence of 42 months imprisonment is necessary to reflect the seriousness of the offense,
to promote respect for the law, to provide just punishment, to afford adequate

deterrence, and to protect the public. The government agrees that a sentence of less than

 
Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 3 of 8 PagelD #: 6
42 months imprisonment is not sufficient to achieve the objectives of 18 U.S.C. § 3553.
The government is free to recommend any combination of supervised release, fines, and
restitution that he deems appropriate.

b. For purposes of determining the offense level, the government agrees to
recommend a two-level reduction in the offense level for acceptance of responsibility
under § 3E1.1(a) of the United States Sentencing Guidelines (the U.S.S.G., or "guidelines")
if Defendant continues to demonstrate acceptance of responsibility through sentencing.

c. As of the date of this agreement, Defendant has timely notified
authorities of an intention to enter a plea of guilty. If the offense level is 16 or greater
and Defendant enters a plea of guilty pursuant to this agreement, the government will
move the sentencing Court for an additional decrease of one level, pursuant to U.S.S.G. §
3E1.1(b), unless Defendant indicates an intention not to enter a plea of guilty, thereby
requiring the government to prepare for trial.

d. Based upon the information now in the government's possession, the
United States Attorney for the District of Rhode Island agrees not to charge Defendant
with Receipt of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2), and Money
Laundering, in violation of 18 U.S.C. § 1956(a)(2).

3. Defendant understands that the guidelines are not binding on the Court,
and that, although the Court must consult the guidelines in fashioning any sentence in

this case, the guidelines are only advisory, and the Court may impose any reasonable

 
Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 4 of 8 PagelD #: 7

sentence in this matter up to the statutory maximum penalties after taking into account
the factors enumerated in 18 U.S.C. § 3553(a).

4, The United States and Defendant stipulate and agree to the following facts
under the guidelines:

a. The parties agree to recommend to the Court that Defendant should
receive a two-level upward adjustment for material involving a prepubescent minor or a
minor who has not attained the age of 12 years pursuant to U.S.S.G, § 2G2.2(b)(2).

b. The parties agree to recommend to the Court that Defendant should
receive a two-level upward adjustment for use of a computer pursuant to U.S.S.G.

§ 2G2.2(b)(6).

c. The parties agree to recommend to the Court that Defendant should
receive a five-level upward adjustment for an offense involving 600 or more images
pursuant to U.S.S.G. § 2G2.2(b)(7)(D).

d. The parties agree to recommend to the Court that Defendant should
receive a four-level upward adjustment for an offense involving sadistic or masochistic
conduct, or sexual abuse of exploitation of an infant or toddler pursuant to U.S.S.G.

§ 2G2.2(b)(4).

5. The maximum statutory penalties for the offense to which Defendant is
pleading are not more than 20 years imprisonment; a fine of $ 250,000; a term of
supervised release of life; a mandatory special assessment of $100, and an additional

mandatory $5,000 special assessment (per 18 U.S.C. § 3014(a)(3)).

 

 
Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 5 of 8 PagelD #: 8

6. Defendant agrees that, after Defendant and Defendant's counsel sign this
plea agreement, counsel will return it to the United States Attorney's Office along with a
money order or certified check, payable to the Clerk, United States District Court, in
payment of the special assessments. Failure to do so, unless the Court has made a
previous finding of indigence, will relieve the government of its obligation to
recommend a reduction in the offense level under the guidelines for acceptance of
responsibility.

7. Defendant is advised and understands that:

a. The government has the right, in a prosecution for perjury or making a
false statement, to use against Defendant any statement that Defendant gives under oath;

b. Defendant has the right to plead not guilty, or having already so
pleaded, to persist in that plea;

c. Defendant has the right to a jury trial;

d. Defendant has the right to be represented by counsel - and if necessary
have the Court appoint counsel - at trial and every other stage of the proceeding;

e. Defendant has the right at trial to confront and cross-examine adverse
witnesses, to be protected from self-incrimination, to testify and present evidence, and to
compel the attendance of witnesses;

f. Defendant waives these trial rights if the Court accepts a plea of guilty;

and,
Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 6 of 8 PagelD #: 9

g. Defendant understands that by pleading guilty, defendant will be
required to register as a sex offender upon his release from prison as a condition of
supervised release pursuant to 18 U.S.C. § 3583(d). Defendant also understands that
independent of supervised release, he will be subject to federal and state sex offender
registration requirements, and that those requirements may apply throughout his life.
Defendant understands that he shall keep his registration current, shall notify the state
sex offender registration agency or agencies of any changes to defendant’s name, place of
residence, employment, or student status, or other relevant information. Defendant
shall comply with requirements to periodically verify in person his sex offender
registration information. Defendant understands that he will be subject to possible
federal and state penalties for failure to comply with any such sex offender registration
requirements. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will
be provided to certain law enforcement agencies upon his release from confinement
following conviction.

8. The government reserves its full right of allocution, including the right to
present any information to the Court for its consideration in fashioning an appropriate
sentence, the right to correct misstatements, misrepresentations, or omissions by
Defendant, and to answer any questions asked by the Court.

9. Except for paragraphs 2 and 4 above, the parties have made no agreement
concerning the application of the guidelines in this case.

10. Defendant understands that the Court alone makes all sentencing decisions,

including the application of the guidelines and the sentence to be imposed. The Court is

6

 
Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 7 of 8 PagelD #: 10

not bound by the parties’ stipulations of fact, offense level adjustments, or the
government's recommendations. The Court is free to impose any sentence it deems
appropriate up to and including the statutory maximum. Defendant also understands
that even if the Court's guideline determinations and sentence are different than
Defendant expects, Defendant will not be allowed to withdraw Defendant’s plea of
guilty.

11. Defendant hereby waives Defendant’s right to appeal the conviction and
sentence imposed by the Court, if the sentence imposed by the Court is within or below
the sentencing guideline range determined by the Court. This agreement does not affect
the rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b), and the
government retains its right to appeal any of the Court’s sentencing determinations.

12. This agreement is binding on the government only if Defendant pleads
guilty, fulfills all Defendant's obligations under the agreement, does not engage in any
conduct constituting obstruction of justice under § 3C1.1 of the guidelines, and does not
commit any new offenses. Defendant understands that if Defendant violates this
agreement in any way, the government shall be released from its obligations under the
agreement and will be free to make any recommendations that it deems appropriate. If
that occurs, Defendant shall not have the right to withdraw Defendant's guilty plea.

13. This agreement is limited to the District of Rhode Island and does not bind
any other federal, state, or local prosecutive authorities.

14. This agreement constitutes the entire agreement between the parties. No

other promises or inducements have been made concerning the plea in this case.

7
Case 1:18-cr-00173-WES-LDA Document 2 Filed 12/17/18 Page 8 of 8 PagelD #: 11

Defendant acknowledges that no person has, directly or indirectly, threatened or coerced
Defendant to enter this agreement. Any additions, deletions, or modifications to this
agreement must be made in writing and signed by Defendant and the United States
Attorney for the District of Rhode Island in order to be effective.

15. Counsel for Defendant states that Counsel has read this agreement, been
given a copy of it for Counsel’s file, explained it to Defendant, and states that to the best
of Counsel’s knowledge and belief, Defendant understands the agreement.

16. Defendant states that Defendant has read the agreement or has had it read

to Defendant, has discussed it with Defendant’s Counsel, understands it, and agrees to its

 

 

 

 

provisions.
LA = / Sb) g
STEPHEN P. LANGLOIS Date
Defendant
/ \2\iolve
Jor -CALCAGNI, III Date

ta Defendant

fi beck rollin

SANDRA R. HEBERT Date
Assistant U.S. Attorney

MIMNGE ALA /3 ahr, 1 &
WILLIAM J. FERLAND Date 7
Chief, Criminal Division

 
